Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 1 of 8 PAGEID #: 3584




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    CHRISTOPHER SMITH,                           :       Case No. 1:12-cv-425
                                                 :
          Petitioner,                            :       Judge Timothy S. Black
                                                 :
    vs.                                          :       Magistrate Judge Michael R. Merz
                                                 :
    WARDEN, Toledo Correctional                  :
    Institution,                                 :
                                                 :
           Respondent.                           :

                        ORDER DENYING PETITIONER’S MOTION
                          FOR RECONSIDERATION (Doc. 156)

          This civil action is before the Court on Petitioner’s motion for reconsideration.

(the “Motion for Reconsideration”). (Doc. 156).

                                      I. BACKGROUND

          In brief, the background facts relevant to the Motion for Reconsideration are as

follows.1 (Id.) On May 25, 2012, Petitioner filed a petition for a writ of habeas corpus.

(Doc. 1). Then, on November 7, 2019, after the lengthy proceedings detailed in the

Court’s prior Orders, the Magistrate Judge issued a Report and Recommendation,

recommending that the Court issue a conditional writ of habeas corpus. (Doc. 115).

          On April 4, 2020, Petitioner filed a Notice informing this Court that a staff

member at the Toledo Correctional Institution (“TCI”)—the correctional facility in which

Petitioner was housed—had tested positive for COVID-19. (Doc. 122 at 1–2).


1
 This case has an extensive history, which the Court will not attempt to fully set forth here. The
Court incorporates the background facts set forth in its previous Orders. (See Docs. 125, 155).
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 2 of 8 PAGEID #: 3585




Additionally, Petitioner informed the Court that he had a preexisting condition which

rendered him particularly susceptible to becoming critically ill from COVID-19. (Id.)

       In response, the Court issued a Notation Order, ordering the parties to:

              [C]onfer by telephone on the following issue: whether, if this
              Court were to issue a conditional writ of habeas corpus as to
              Petitioner, the parties could agree that, during the conditional
              period, Petitioner would be released on the condition that he
              remain on home incarceration (with any other appropriate
              conditions or monitoring requirements), instead of remaining
              detained at TCI.

(Not. Order, Apr. 6, 2020 (emphasis added)). The Court gave the parties an April 8, 2020

deadline to both confer by telephone as required by the Notation Order and advise the

Court whether they had been able to reach an agreement. (Id.)

       On April 8, 2020, the Court received an email from Petitioner’s counsel, stating

that despite her many attempted calls and emails, Respondent’s counsel had been

unresponsive. (Doc. 125 at 27). In other words, the Court learned that, notwithstanding

its clear Notation Order, Respondent’s counsel had wholly failed to participate in the

required telephone conference. (Id.)

       On April 9, 2020, the Court issued an unconditional writ of habeas corpus,

requiring Petitioner’s immediate release from custody (the “Unconditional Writ”). (Id. at

31). Thereafter, the Court learned that, notwithstanding the Unconditional Writ,

Petitioner remained in detention. (Doc. 155 at 1–2). Accordingly, the Court was forced

to issue two additional Orders, to secure Petitioner’s release (collectively with the

Unconditional Writ, the “Release Orders”). (Id.) Petitioner was ultimately released on

April 14, 2020. (Id. at 2).

                                              2
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 3 of 8 PAGEID #: 3586




       Following the issuance of the Unconditional Writ, but prior to his release,

Petitioner filed a Rule 60(b) motion, asking the Court to amend the Unconditional Writ,

in order to bar the State from retrying him (the “Emergency Motion”). (Doc. 134).

Petitioner argued that it was proper for the Court to amend the Unconditional Writ, based

on Respondent’s and the State’s (collectively, the “State Actors”) noncompliance with

this Court’s Orders.2 (Doc. 152 at 2–3).

       On April 24, 2020, after extensive briefing, the Court issued an Order denying

Petitioner’s Emergency Motion. (Doc. 155). Critical to the Court’s decision was the fact

that the Emergency Motion requested relief unavailable under the Rules—that is,

Petitioner asked the Court to amend the Unconditional Writ, based on events occurring

after the Writ’s issuance. (Id. at 7–8 (citing D’Ambrosio v. Bagley, 656 F.3d 379, 388

(6th Cir. 2011)).

       On April 28, 2020, Petitioner filed the instant motion, asking the Court to

reconsider its Rule 60(b) Order. (Doc. 156). Upon review, the Court finds that no further

briefing is required and, accordingly, the Motion for Reconsideration is deemed ripe for

decision.

                                        II. ANALYSIS

       In the Motion for Reconsideration, Petitioner moves the Court to reconsider its

April 24, 2020 Order. (Id.) Petitioner argues that the Court overlooked a material fact

that was in existence prior to the issuance of the Unconditional Writ—that is, the State


2
 Petitioner also argued that it was proper to bar retrial to enforce the Unconditional Writ. (Doc.
155 at 4–5). However, Petitioner’s April 14, 2020 release mooted this argument. (Id.)
                                                3
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 4 of 8 PAGEID #: 3587




Actors’ intent to keep Petitioner in custody unlawfully, i.e., regardless of whether the

Court ordered his release. (Id. at 3).

        As a threshold matter, it is important to note that, in the context of a habeas

proceeding, there is nothing inherently suspect about a state’s desire to keep a habeas

petitioner in custody. Indeed, in opposing habeas relief, the state respondent will

naturally hold the position that the habeas petitioner’s conviction was constitutional, and

that release is unwarranted. Moreover, even when habeas relief is granted, the customary

practice is for a habeas court to issue of a conditional writ, which allows the state to keep

the petitioner in custody pending a decision on retrial.

        Thus, the essential inquiry in the instant case is not whether the State Actors

harbored a pre-Writ intent to keep Petitioner in custody—but rather, whether the State

Actors harbored a pre-Writ intent to do so unlawfully—e.g., by violating this Court’s

Orders and misleading other judges. With this distinction in mind, the Court turns to

Petitioner’s specific arguments.

        According to Petitioner, the State Actors’ intent to keep him detained unlawfully

is evidenced by: (1) their refusal to confer by telephone, as required by the Court’s April

6, 2020 Notation Order; and (2) their pattern of misconduct and noncompliance with the

Court’s Release Orders. (Id. at 3–7; see also Not. Order, Apr. 6, 2020; Docs. 125, 132,

141).

        On review, Petitioner’s Motion for Reconsideration must fail.

        First, Petitioner argues that the failure to confer by telephone, as required by the

April 6, 2020 Notation Order, evidences a pre-Writ intent to violate any Court Order

                                               4
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 5 of 8 PAGEID #: 3588




requiring release. (Doc. 156 at 3–5). Specifically, Petitioner claims that Respondent

failed to participate in the required conference, because Respondent’s counsel could not

have done so without betraying the State Actors’ intent to keep Petitioner in custody at all

costs (i.e., unlawfully and in violation of any future Court Orders). (Id.)

       In order for the Court to adopt Petitioner’s argument, the Court would have to

assume that the only reason Respondent failed to participate in the conference was

because she could not have done so if the State Actors intended to violate the Court’s

future Orders. However, the Court cannot reach these conclusions.

       As an initial matter, Respondent could have participated in the conference without

divulging any unlawful intent to violate future Court Orders. Specifically, the April 6,

2020 Notation Order required the parties to hold a teleconference, then advise the Court

if they could agree to any conditions of supervision that would allow Petitioner to be

released pending the State’s consideration of retrial. (Not. Order, Apr. 6, 2020). Because

the April 6, 2020 Notation Order merely required the parties to confer in an attempt to

reach an agreement, Respondent could have participated in the conference and

maintained the position that the State would not agree to any conditions of release.

       Moreover, this Court cannot conclude that the only reason Respondent failed to

participate was because the State Actors intended to violate the Court’s future Orders.

Indeed, as the Court noted in the Unconditional Writ, Respondent clearly misunderstood

the Court’s direction in the Notation Order. (Doc. 125 at 28). Thus, Respondent’s failure

to participate may also have resulted from Respondent’s counsel’s failure to read or

understand the Notation Order in the first instance. To be sure, Respondent’s counsel’s

                                              5
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 6 of 8 PAGEID #: 3589




failure to carefully read or comprehend clear and unambiguous directions from the Court

is a poor excuse for failing to abide by the Notation Order. Regardless, it does provide an

alternative explanation for the failure to participate in the conference.

        In short, an intent to violate future Court Orders is not the only possible, nor the

most logical, inference to draw from Respondent’s failure to participate in the

conference. Thus, the Court cannot make such an inference.

        Second, Petitioner argues that, since the issuance of the Unconditional Writ, the

State Actors have engaged in a “pattern of misconduct,” which evidences that they never

intended to comply with any of the Court’s Orders requiring Petitioner’s release in the

first place. (Doc. 156 at 5–6). Specifically, Petitioner points to Respondent’s refusal to

abide by the Unconditional Writ, as well as the State’s efforts to mislead the state court

and deceptively procure a detention order. (Id.)

        This Court previously expressed that the State Actors’ apparent misconduct in this

case has been astounding. (Doc. 155 at 8). The Court’s Unconditional Writ stated, in no

uncertain terms, that Petitioner was to be immediately released from custody, as his

detention was premised upon an unconstitutional conviction. (Doc. 125 at 31). Despite

this fact, the State Actors kept Petitioner in custody for another five days thereafter.

(Doc. 155 at 2). While the violations of this Court’s Release Orders are unacceptable, the

Court cannot assume, based on those post-Writ violations alone, that the State Actors

harbored an intent to commit these violations prior to the issuance of the Unconditional

Writ.



                                              6
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 7 of 8 PAGEID #: 3590




       In fact, the record presently before the Court undermines the notion that such

intent existed. As the record reflects, immediately after the issuance of the Unconditional

Writ, the State Actors contacted Judge Ruehlman to request an order to stop Petitioner’s

release. (Doc. 156-1 at 6). Judge Ruehlman required the State prosecutors to provide

him with additional information—specifically, a copy of the Unconditional Writ. (Id. at

7–8). Rather than complying with Judge Ruehlman’s direction, the State prosecutors

allegedly went to another state judge and deceptively procured an order to transport

Petitioner back to Hamilton County. (Id. at 8; see also Doc. 136-2 at 2). Again, this

alleged conduct is astounding.

       However, the conduct, as alleged, does not establish that the State Actors

anticipated and fully intended to disregard a future Unconditional Writ or any other

future orders requiring release. Rather, it would appear that, after the issuance of the

Unconditional Writ, the State engaged in a last minute and nefarious scramble in order to

prolong Petitioner’s detention. This scramble implies a level of unpreparedness

inconsistent with a preconceived intent to violate this Court’s Orders. Thus, the Court

cannot conclude that the post-Writ misconduct has any direct correlation to a pre-Writ

intent, as Petitioner argues.

                                   III. CONCLUSION

       In sum, while Petitioner has alleged that the State Actors harbored a pre-Writ

intent to violate this Court’s Release Orders, the evidence of record does not lead this

Court to make such an inference. And the Court cannot reconsider its April 24, 2020

Order on the basis of mere speculation. What the Court can do, however, is fully

                                             7
Case: 1:12-cv-00425-TSB-MRM Doc #: 158 Filed: 05/05/20 Page: 8 of 8 PAGEID #: 3591




investigate the State Actors’ noncompliance with the Court’s lawful Orders, in the

context of a contempt proceeding.

       Based upon the foregoing, Petitioner’s Motion for Reconsideration (Doc. 156)

must be DENIED.

       IT IS SO ORDERED.

 Date: May 5, 2020
                                                          Timothy S. Black
                                                          United States District Judge




                                            8
